777 So. 2d 1175 (2001)
Jeffrey RODRIGUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1097.
District Court of Appeal of Florida, Fourth District.
February 14, 2001.
Carey Haughwout, Public Defender, and Debra A. Chandler, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, J.
The trial court's written order of revocation finds that Appellant violated various conditions of probation, including failure to file monthly reports, failure to pay costs of supervision, and failure to pay court costs, all of which were not found to have been violations in the court's oral pronouncement. A written revocation order must conform to the trial court's oral pronouncement. See Robinson v. State, 763 So. 2d 1058, 1059 (Fla. 4th DCA 1999); Galletti v. State, 646 So. 2d 829, 830 (Fla. 4th DCA 1994). We, therefore, remand with directions for the trial court to enter a written order which conforms with the court's oral pronouncement. We additionally instruct the trial court, on remand, to include case number, 98-2165, to which Appellant pled, on the final judgment and sentence.
We do not reach the merits of Appellant's sentencing challenge as both sides agree that the issue is moot.
KLEIN and TAYLOR, JJ. concur.